*250Opinion by
Walker, J.
At the hearing it was stipulated that the item on the invoice described as—
16'pcs. 6" x 8" — 14' Fir Stanchions
6 pcs. 6" x 8" — 10' Fir Stanchions
consists of timber and therefore is not subject to assessment under the Revenue Act of 1932. In Laurence Phillips Lumber Co. v. United States (T. D. 47810) and same v. same (T. D. 49624) on rehearing, wood 6 by 6 inches or over, in cross section, measuring not less than 6 inches on any one side, was held to be timber as distinguished from lumber. However, the enactment of subsection (b) of section 3424, Internal Revenue Code, which provision was reenacted from section 704, Revenue Act of 1938, which became law on May 26, 1938, and the negotiation of the Canadian Trade Agreement, supra, which became effective January 1, 1939, and the fact that the merchandise at bar was imported and entered on September 15, 1939, it was apparent that at the time of importation the international obligation of the United States and the internal revenue law applicable were in complete harmony on the subject. It appeared therefore that the assessment made by the collector was correct and the protest was overruled.